      Case 1:18-cv-02253-LLS Document 243 Filed 08/11/21 Page 1 of 7


                                                           ORIGINAL
UNITED STATES DISTRICT COURT l : 17 - cr - 611
SOUTHERN DISTRICT OF NEW YORK
    - - - - - - - - - - - - - - - - -x
     CHANEL , INC . ,

                        Plaintiff ,                  18 Civ . 2253              (LLS)

           - against -                                      MEMORANDUM
                                                             & ORDER

     WGACA , LLC , et al .,

                        Defendants .
                                            -x
     The parties seek leave to file under seal documents

submitted in support of their motions for summary judgment . Two

statements from the Second Circuit's opinion in Lugosch v.

Pyramid Co . of Onondaga , 435 F.3d 110 (2d Cir. 2006) guide this

Court ' s resolution of those requests :

     Our precedents indicate that documents submitted to a
     court for its consideration in a summary judgment
     motion are - as a matter of law - judicial documents
     to which a strong presumption of access attaches ,
     under both the common law and the First Amendment .

Lugosch, 435 F.3d at 121.

      Because the First Amendment presumption gives rise to
      a higher burden on the party seeking to prevent
      disclosure than does the common law presumption , the
      presumption of access here can be overcome only by
      specific, on-the - record findings that higher values
      necessitate a narrowly tailored sealing.

Id. at 126.


                                                                      ?   ·,
                                                     :_usoc_s1,>.1ff
                                                      DOCUMENT .
                                                      ELECTRONICALLY FILED
                                                      DOC #: _ _ ____,,_..,.---,---
                                        1             DA TE FILED:....,....,.~:....1/._//,,__
                                                                                        ... / z.
                                                                                              ___.__
                                                                                                 j_
         Case 1:18-cv-02253-LLS Document 243 Filed 08/11/21 Page 2 of 7




                                  Chanel ' s Filings

         Chanel first seeks l e a v e t o fi l e under seal "limited

internal records" 1 including reda c ted invoices and screenshots of

Chanel's serial number and authenticity card database ("ORLI")

and website. Chanel argues that competitors and counterfeiters

could use these records to target their efforts or generate

f alse records .

         Exhibits 51a and b contain one redacted Chanel sales

invoice and many screenshots of Chanel ' s serial number and

authenticity card database . Exhibit 92 is a picture of a Chanel

handbag and screenshots of one ORLI entry and one product page

from Chanel's website. Exhibit 123 (a)               includes redacted invoices

written in Japanese , while Exhibit 123 is presumably a

translation thereof . Exh i bit 135 is a redacted Chanel packing

list .

         Details about Chanel ' s system for assigning and tracking

its products '     serial numbers are material to the resolution of

many of Chanel's infringement claims i n this case , and Chanel ' s

asserted interest in keeping that system private is overcome by

the public's right o f ac c ess to d o cuments submitted t o affect

the judicial determinati o n of this case's merits.



         1 In th e Moffat Declarat i on i n Supp o r t of Motion f or Leave to Fi l e Under
Se a l (" Moffat Sea l i n g Dec l . n, ECF 233) , Chanel refers t o t he se as Exhibits
5 1 , 91 , 92 , 1 23 , 1 23(a) and 135 to the Russe ll De c la r at i on . However , instead
of a n Exhibit 51 , the Russe ll Decl ara tion i nc ludes Exh ibit s 5 1a and 51b, a n d
i t i n cl ude s no Exhibit 91 .
                                                 2
     Case 1:18-cv-02253-LLS Document 243 Filed 08/11/21 Page 3 of 7




     The rest of Chanel's "limited internal records" fare no

better . Invoices and packing lists are routine business records.

Chanel's fear that someone might use information from those

documents to Chanel's detriment does not justify their sealing

where Chanel submitted them to influence the judicial

determination of the merits of this case . And there is no

justification for filing publicly available websites under seal .

     Chanel also seeks leave to file under seal , in support of

its motion for partial summary judgment , portions of and

exhibits to the Declaration of Jennifer Bleys . The Bleys

declaration was filed under seal on August 7, 2020 in connection

with a discovery dispute , and there was not a judicial

determination as to the validity of its sealing .

     The information Chanel seeks to keep redacted in the Bleys

declaration is about Chanel ' s quality control inspection and

serial number and authenticity card assignment processes and

databases . The exhibits are database charts of serial numbers

Chanel alleges were never used in connection with items it

authorized for sale. That information is material to the merits

of Chanel's claims , and Chanel ' s asserted privacy interest does

not overcome the public's right of access to judicial documents.

     Chanel's request to seal the Bleys declaration and the

" limited internal records " referred to in paragraph 6 of the

Moffat Sealing Declaration is denied .

                                       3
        Case 1:18-cv-02253-LLS Document 243 Filed 08/11/21 Page 4 of 7




     Chanel then seeks to reda c t the names and contact

information of people who contacted Chanel's customer care

center from those inquiries. 2 That information is not currently

material t o this case, unlike the substance of the emails, which

Chanel filed without redaction. The names and contact

information may remain redacted for the present without

prejudice to their future unsealing.

        Chanel then seeks leave to file under seal its policy

regarding emplo y ee treatment and disposal of Chanel property,

including v isual merchandising props. 3 Chanel contends that "this

information could be used by competitors and entities which may

try to use this information to improperly obtain, steal or

acquire CHANEL-branded Point -of Sale materials". But one of

Chanel's categories of claims is that WGACA's sale of 779 point-

of-sale items that Chanel asserts it never sold or authorized

for sale infringed Chanel's trademark. Chanel's concerns about

their need for keeping this policy private are overcome by the

polic y 's materiality to Chanel's claims.

        Chanel may n o t        file its pr opert y disposal policy under

seal.




        Exhibits B, c , and D to the Moffat Dec l ar a tion in Support of Ch anel 's
        2

Motion f or Partial Summary Judgment .
        3   Ru s sell De el. Ex. 4 7 .
                                               4
      Case 1:18-cv-02253-LLS Document 243 Filed 08/11/21 Page 5 of 7




     Chanel then seeks leave to file under seal documents WGACA

has designated confidential. Chanel characterizes these

documents as "consisting of information concerning the amount of

Defendants' revenues".      4   Only two of those documents contain

information about WGACA's revenue: a partially redacted

spreadsheet of information about Chanel handbags sold by WGACA

including images , serial numbers, costs, sale prices, and

customers, among other information, 5 and Chanel 's damages

expert's supplemental report, including a chart containing

WGACA's detailed financial information.         6   The other documents are

internal WGACA emails about Chanel products and advertisements. 7

      The information in those documents does not present privacy

concerns that overcome the strong presumption of public access.

The documents may not be filed under seal. 8




      4 See Moffat Sealing Deel. ~ 9. Chanel also seeks to redact one
reference to this material in its Rule 56.1 statement.
      5   Russell Deel. Ex. 1063.
      6 Id . Ex . X . In paragraph 63 of its Rule 56 . 1 statement Chanel cites

this exhibit and states the amount of WGACA's revenue from second- hand Chanel
branded items . Chanel redacts this amount from its publicly filed Rule 56.1
statement.
      7 All are exhibits to the Russell Declaration. Exhibit 117 is an email

from WGACA's CEO to WGACA ' s Luxury Manager and an email chain between
Chanel's counsel and WGACA's Luxury Manager about WGACA listing an incorrect
serial number for a Chanel item and Chanel's counsel's concerns about that
mistake. Exhibit 1056 is an email chain between WGACA staff about repairing a
Chanel product . Exhibits 1128, 1130, 113la-d, and 1132a and bare emails
between WGACA staff with proposed marketing copy and images in advance of
social media posts including Chanel products and combined (#WGACACHANEL or
#CHANELWGACA) hashtags.
      8 Chanel similarly may not redact from paragraph 63 of its Rule 56.1

statement the amount of WGACA's revenues from selling second- hand Chanel -
branded items.
                                           5
      Case 1:18-cv-02253-LLS Document 243 Filed 08/11/21 Page 6 of 7



     Finally, Chanel filed the rest of the exhibits to the

Russell declaration under seal without seeking leave to do so.

These exhibits must be publicly filed .


                            WGACA ' s Filings

     WGACA seeks leave to file under seal portions of its

memorandum in support of its motion for summary judgment, its

Rule 56 . 1 statement , and Exhibits G and Q to the Kidde

Declaration. All of the information WGACA seeks to redact from

its memorandum and its Rule 56.1 statement is about Chanel's

system for assigning serial numbers to its products and the

timing of the assignment of specific serial numbers at issue in

this case. That information is material to many of Chanel ' s

infringement claims, and Chanel ' s asserted privacy interest does

not overcome the presumption of public access. The images WGACA

seeks to redact from Exhibit Gare close ups of Chanel-branded

bags, presumably at issue in this case , and there is no

justification for filing these under seal. Exhibit Q is composed

of many ORLI system screenshots, the details of which are at

issue in this case and may not be filed under seal.




                                        6
          Case 1:18-cv-02253-LLS Document 243 Filed 08/11/21 Page 7 of 7




                                   Conclusion

         Since the only portions of Exhibits B, C and D which have

not already been publicly disclosed are the names and contact

information of the customers, the unredacted versions (which

contain that information) may - to continue its protection -

remain under seal.

         The Clerk is directed to unseal the Bleys Declaration (Dkt .

126) and all exhibits thereto, WGACA's Memorandum in Support of

its Motion for Summary Judgment (Dkt . 225) and all exhibits

thereto including WGACA's Rule 56.1 Statement, Chanel ' s Rule

56.1 Statement (Dkt. 235), and the Russell Declaration (Dkt.

 239) and all exhibits thereto.

         So Ordered .

Dated:     New York , New York
           August 11, 2021
                                                ltnvj L.5t.,_,.,t"""
                                                LOUIS L . STANTON
                                                    U.S . D.J .




                                            7
